EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the change and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiners amendment was given in an interview with Attorney Jean McCarthy on December 9, 2021.



CLAIMS:


Claim 23 has been canceled.

Amend claim 19 as follow:


19. (Currently amended) An article of footwear comprising: an upper having an elastic body and forming a cavity configured to receive a foot;
a laceless fastening system for securing the body around the foot including:
a first fastener comprising a first strip of hook-and-loop fastener material secured to a lateral side of the body; a strap having a fixed end fixed adjacent to a medial side of the body, and having a free end selectively remote from the upper; a second fastener configured to secure to the first fastener by contact with the first fastener, and the second fastener including: a second strip of hook-and-loop fastener material secured to an inner face of the strap at an expanse selectively remote from the upper, the second strip having a first end and a second end; and a third strip of hook-and-loop fastener material secured to the inner face of the strap at the expanse selectively remote from the upper, nearer to the free end than the second strip, and spaced apart from the second strip along the inner face of the strap, the third strip having a first end and a second end, with the inner face of the strap exposed between the second end of the second strip and the first end of the third strip; wherein: the second strip and the third strip are both either a plurality of hooks or a plurality of loops securable to a plurality of hooks, and the first strip is the other of the plurality of hooks and the plurality of loops; the strap wraps over and across the upper to the lateral side with the inner face of the strap facing the upper, with the second strip overlying the body of the upper on the medial side and partly overlying the first strip, and with the third strip overlying the first strip; and the second strip and the third strip secure to the first strip with the strap
stretching in tension between the second strip and the third strip; a sole structure attached to a lower portion of the upper; wherein the fixed end of the strap is fixed to sole structure; and wherein the first end of the second strip is at the fixed end of the strap.


Claims 1-4, 6-12, 14, 15, 17-22 are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Timothy K Trieu/Primary Examiner, Art Unit 3732